EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Taousakis on 1/13/21.

The application has been amended as follows: 
17. (Currently Amended) A marine installation arrangement for installing an item on a riser under the surface of a sea, the arrangement comprising:
a marine hydrocarbon platform including two anchor chains anchoring said marine platform to the seabed, said two anchor chains providing two supporting points;
a transportation cable extending between the two supporting points, said cable being inclined relative to the horizontal;
a first ROV arranged to mount said item on said cable at a first position; and
[AltContent: ]
a second ROV arranged to remove said item from said cable at a second position, and to install said item on said riser,







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                     


/MATTHEW R BUCK/Primary Examiner, Art Unit 3679